Citation Nr: 1757379	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-53 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 until his retirement in July 1975.  His period of active duty includes service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay in deciding the Veteran's claim for a TDIU, this matter must be remanded to obtain outstanding pertinent records.

The October 2016 statement of the case (SOC) references a VA treatment record authored by Dr. Levin [sic] dated in August 2016 and the Veteran's receipt of disability benefits from the Social Security Administration (SSA) since January 2000.  Unfortunately, these records have not been obtained and associated with the electronic claims file.  On remand, the AOJ should obtain any outstanding SSA records.  The AOJ also should obtain treatment records dating since December 2015 from the St. Cloud VA Medical Center (VAMC), Brainerd Community Based Outpatient Clinic (CBOC), or other related clinics, including the August 2016 report by Dr. Vilen.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Then, the AOJ should arrange for a VA examination to obtain contemporaneous medical findings as to the functional effects of the Veteran's service-connected disabilities on his usual occupation as a security guard, from which he retired around 2009.  The Board notes that the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, because 38 C.F.R. § 4.10 requires medical examiners to provide a full description of the effects of disability upon the person's ordinary activity, further medical findings as to the functional effects of the service-connected disabilities would be helpful in resolving the claim for a TDIU. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the following records:

a) the determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning the claim; and
b) all records dating since December 2015 from the St. Cloud VAMC, Brainerd CBOC, or other related clinics, including the August 2016 report authored by Dr. Vilen. 

2.  Schedule the Veteran for a VA examination(s) to determine the severity of his service-connected disabilities.  The claims file must be made available to the examiner(s) for review in connection with the examination(s).  All necessary tests and studies should be conducted and the results of any such testing and studies should be included in the examination report.

The examiner(s) should describe the functional effects the Veteran's service-connected disabilities have on his usual occupation as a security guard.  A complete rationale should be given for all opinions and conclusions expressed. 

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the appellant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

